Citation Nr: 0840901	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  00-00 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for endometriosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran served on active duty from May 1974 to March 
1975.  

This matter arises from a December 1998 rating decision noted 
to have been issued by the Department of Veterans Affairs 
(VA) Records Management Center in St. Louis, Missouri.  The 
appeal, however, comes before the Board of Veterans' Appeals 
(Board) from the VA Regional Office (RO) in New Orleans, 
Louisiana.

Following a March 2001 Board hearing and Board remands from 
October 2001, May 2003, and January 2004, the Board denied 
the veteran's claim in a March 2006 decision.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In July 2007, the veteran and 
the Secretary of Veterans Appeals (Secretary) filed a joint 
motion for partial remand, noting that the prior denial of 
service connection for Wolff-Parkinson-White syndrome from 
March 2006 remained undisturbed.  This motion was granted in 
a July 2007 Court order, and the case is again before the 
Board.  The Board has since received two Veterans Health 
Administration (VHA) opinions, described below, and, in 
response to an August 2008 Board letter, the veteran has not 
requested that the case be remanded to the RO.


FINDING OF FACT

The competent medical evidence of record, on balance, 
reflects that the veteran's endometriosis was not first 
manifest in service or for many years thereafter.


CONCLUSION OF LAW

Endometriosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

II.  Analysis

During service, the veteran was seen for menstrual cramping 
in November 1974 and was again seen for cramping in January 
1975.  A pap smear was noted to show a few mild epithelial 
dysplasia cells.  In February 1975, the veteran was noted to 
have mild epithelial dysplasia, secondary to a cervical 
laceration or mild inflammation.

Subsequent to service, the veteran was treated at a VA 
hospital in December 1979 for menorrhagia, with complaints of 
abdominal cramping for the past four weeks.  

In April 1988, the veteran underwent dilatation and 
curettage, a diagnostic laparoscopy, a tubal dye study, and 
cauterization of endometriosis at a private facility.  She 
was noted to have a history of menorrhagia, a retroflexed 
uterus, and pelvic pain with secondary infertility.  The 
report of these procedures indicates that endometriosis was 
noted in both uterosacral ligament areas.  A specimen study 
resulted in a diagnosis of endometrial curettings, with 
benign endometrium, mixed pattern.  The examining pathologist 
noted that it was "difficult" to attempt to date the 
endometrium, particularly since the majority of tissue 
appeared to originate in the lower uterine segment and was 
inactive.

In May 1988, the veteran was treated at a VA hospital.  It 
was noted at the time that she had been seen at a private 
hospital one day prior for complaints including lower 
abdominal cramping and heavy menstrual flow.  She gave a 
history of the problems beginning in April 1988, including 
having undergone dilation and curettage.  The discharge 
diagnoses included post-surgical pelvic inflammation, causing 
nausea and abdominal pain, and endometriosis. 

The report of an October 1994 VA examination reflects that 
the veteran reported a history of pelvic inflammatory disease 
and endometriosis since approximately 1975.  The diagnoses 
included pelvic inflammatory disease and endometriosis (by 
history).

Upon VA examination in August 1998, the veteran complained of 
pelvic pain on a day-to-day basis, with discomfort worse with 
intercourse and menses.  A diagnosis of endometriosis was 
rendered. 

In a March 2001 letter, Willie L. McCloud, M.D., noted that 
he had examined the veteran and that she had undergone a 
total abdominal hysterectomy in February 2000.  She was noted 
to have a history of severe pelvic pain since age 18 and to 
have had a laparoscopy for infertility and pelvic pain in 
1988, with subsequent treatment for a diagnosis of 
endometriosis.  Moreover, Dr. McCloud indicated that the 
veteran had been discharged from the Army in 1975 for medical 
reasons and, following a "review of medical records and 
patient 's history," it was "plausible" that she had 
endometriosis while in the military.

Following the Court's remand, the Board requested a VHA 
opinion regarding the etiology of the veteran's 
endometriosis, based upon a claims file review.  

In February 2008, the Board received an opinion from a VHA 
doctor.  This doctor reviewed the claims file and indicated 
that there was "a probability of 50 percent" that the 
veteran had endometriosis during active military service from 
May 1974 to March 1975.  This opinion was based upon the fact 
that the veteran had laparoscopic surgery in April 1988 and 
that, during surgery, the surgeon visualized endometriosis on 
the uterosacral ligaments.  The doctor further noted that the 
endometriosis was fulgurated.

A second VHA opinion request was made by the Board in April 
2008; the Board had initially sought clarification from the 
first doctor, but it was noted from her VA facility that she 
no longer worked at that facility.  The doctor who provided 
the second opinion in June 2008 discussed the veteran's 
medical history and noted that "[t]he medical records" did 
not mention any symptoms such as severe dysmenorrheal or 
pelvic pain suggestive of endometriosis.  The first confirmed 
diagnosis was made more than 12 years after the veteran was 
discharged from service, at the time of laparoscopy.  The 
findings were noted to be minimal and were treated 
successfully, resulting in two pregnancies.  At the time of 
laparoscopy, there was no evidence of pelvic adhesions and 
scar tissue, which would be expected if endometriosis was 
present for a prolonged period of time, in this case 12 
years.  Moreover, there was no pathology report available 
from the hysterectomy to check for any residual 
endometriosis.

In cases where there are competent but conflicting medical 
opinions, as here, several matters must be addressed in 
determining the relative probative value and weight of the 
opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based 
upon a thorough review of a veteran's medical history, as 
contained in the claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Owens v. 
Brown, 7 Vet. App. at 433 (an opinion that is based upon a 
review of the medical evidence has more probative value than 
one based merely on the veteran's reported history); see also 
Miller v. West, 11 Vet. App. 345, 348 (1998) (bare 
conclusions without a factual predicate in the record are not 
considered probative); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).    

Additionally, the fact that an opinion is relatively 
speculative in nature limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

In view of these considerations, the Board first finds the 
opinion of Dr. McCloud to be of minimal probative value for 
two reasons.  First, Dr. McCloud's opinion is merely 
speculative in nature, as he used the term "plausible" to 
describe the likelihood of a link between endometriosis and 
service.  Second, Dr. McCloud did not specify which medical 
records had been reviewed in reaching the decision.  There is 
no indication that he reviewed the veteran's claims file in 
its entirety.

The VHA doctor who rendered the February 2008 opinion did 
review the claims file in rendering the opinion that there 
was "a probability of 50 percent" that the veteran had 
endometriosis during active military service from May 1974 to 
March 1975.   This opinion, however, is not supported by a 
detailed rationale.  Rather, the doctor cited only to 
findings from laparoscopic surgery in April 1988 without 
explaining, such as by reference to medical authority or 
studies, how these findings might be indicative of a causal 
link with the veteran's much earlier service period.  The 
absence of a thorough rationale means that this opinion is 
also of very limited probative value.

The second VHA opinion, from June 2008, is significantly more 
thorough in terms of setting out the veteran's relevant 
medical history and including a detailed discussion of how 
the medical evidence of record did not suggest that the 
veteran's endometriosis diagnosed in 1988 was present for a 
prolonged (12-year) period.  This doctor cited to the absence 
of in-service findings suggestive of endometriosis, the more 
than 12-year lapse of time between discharge from service and 
the first diagnosis, and the fact that the veteran's 1988 
laparoscopy did not reveal the type of findings which would 
be expected in a disease process present for a prolonged 
period.  This opinion accordingly has substantially greater 
probative value than Dr. McCloud's March 2001 opinion and the 
February 2008 VHA opinion.

As a consequence, the Board concludes that the competent 
medical evidence of record, on balance, does not support the 
veteran's claim that her endometriosis is of in-service 
onset.

Currently, the only other evidence of record supporting the 
veteran's claim is her own lay opinion, as well as that of 
her spouse.  During the March 2001 Board hearing, both 
testified that she had pelvic pain dating back to service.

Even if this lay testimony could be read as claiming 
continuity of symptomatology since service, such history is 
substantially rebutted by the complete absence of treatment 
for this specific disorder either in service or soon 
thereafter and the June 2008 VHA opinion.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006).  Moreover, 
the Court has consistently held that service connection may 
not be predicated on lay assertions of medical causation.  
See Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the 
present case, the veteran and her spouse have not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, 
their lay opinions do not constitute competent evidence and 
lack probative value as to the matter of medical diagnoses 
and causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a veteran is not competent to offer opinions 
on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for endometriosis, and 
this claim must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
her claim in letters issued in December 2001 and January 
2004.  The Board is aware that the appealed December 1998 
rating decision predated the enactment of the aforementioned 
laws and regulations, and the veteran's claim was later 
readjudicated in two Supplemental Statements of the Case in 
July and September of 2005.  Also, any deficiencies in 
notification that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted would not be prejudicial, as the 
service connection claim is being denied.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's reported VA, private, and Social 
Security Administration records have been obtained.  
Additionally, she was afforded a VA examination in August 
1998, and two VHA opinions have been obtained by the Board as 
well.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.



ORDER

Service connection for endometriosis is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


